                                                                             Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION




ANTHONY J. FAILS,

      Plaintiff,

v.                                                         4:08cv537–WS/CAS

JAMEY SPIVEY,

      Defendant.



                     ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

      Before the court is the magistrate judge’s report and recommendation (ECF

No. 20) docketed January 8, 2019. The magistrate judge recommends that

Plaintiff’s pending Rule 60(b)(4) motion (ECF No. 19) to reopen this case be

denied. The case was dismissed and judgment entered in May of 2009. Plaintiff has

filed objections (ECF No. 23) to the report and recommendation.

      The court has reviewed the record, including Plaintiff’s objections,

and—like the magistrate judge—finds that Plaintiff has failed to establish that he is

entitled to the Rule 60(b) relief he requests.
                                                                           Page 2 of 2


      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 20) ) is

ADOPTED and incorporated into this order by reference.

      2. Plaintiff’s motion (ECF No. 19) to reopen his case is DENIED.

      DONE AND ORDERED this          12th    day of      April   , 2019.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
